Title: From Thomas Jefferson to Thomas Mann Randolph, 22 February 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Feb. 22. 08.
                  
                  I inclose you a midshipman’s warrant for young Webb, but I wish there may not be a misnomer in it. Patsy named him to me as Tarlton Webb, but through another channel an application came to the Navy office for a Thomas T. Webb. is it the same person? if not, be so good as to return the inclosed to me because it is intended for Tarlton Webb. if right, you can forward it to him.
                  The papers give you the news of the day; but as to what they say respecting mr Rose, altho’ in putting lies into every possible form there may be here & there a fibre of truth yet he is nearer the truth who believes nothing, than he who believes their hodge-podge of stuff. if there be danger of war, it is not immediate, and it is unwise to consider the embargo as a short lived measure. God bless you all.
                  
                     Th: Jefferson 
                     
                  
               